





CITATION: Robson v. Robson
      Estate, 2011 ONCA 521

DATE: 20110714


DOCKET: C52878


COURT OF APPEAL FOR ONTARIO


Doherty, Laskin and Simmons JJ.A.


IN THE MATTER OF the Bankruptcy of Paul Alexander Robson
          of the City of Toronto in the Province of Ontario

BETWEEN


Paul Alexander Robson
, Anti-Aging Holdings
          Limited,
RX Corporation
and Cellex-C International Inc.


Appellants


and


Tessis and Partners Receivers and Trustees Inc. as
          Trustee of the Estate of Paul Alexander Robson


Respondent


Paul Alexander Robson, appearing in person and for RX
          Corporation


Richard B. Swan and Harold Maltz, for the respondent


Heard:  July 12, 2011


On appeal from the decision of Justice Pattillo of the Superior
          Court of Justice (Commercial and Bankruptcy), dated August 27, 2010.


APPEAL BOOK ENDORSEMENT

[1]

At the outset of the appeal, the appellant handed up two documents, one
    a signed affidavit of Megan McLellan and the other an unsigned affidavit
    attached to a one paragraph affidavit of his. The latter is of no value and the
    former does not assist the appellant on the issues raised on this appeal.
[2]

The motion judges reasons are thorough and exemplary.  We agree with
    them.  The motion brought by the appellant under Rule 59 was properly dismissed
    as an abuse of process.
[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $17,500, inclusive of disbursements and all applicable taxes.